Citation Nr: 1229814	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  12-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 2000, for the award of special monthly compensation based on housebound status.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to an effective date earlier than October 30, 1996, for the award of service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted special monthly compensation based on housebound status, effective March 24, 2010.  The Veteran appealed the effective date assigned.  In an August 2010 rating decision, the RO granted an earlier effective date for the benefit as of July 25, 2001.  Then, in an October 2011 rating decision, the RO granted an earlier effective date of June 15, 2000.  The Veteran has indicated he wants an effective date earlier than June 15, 2000, and thus the appeal continues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim for entitlement to an effective date earlier than October 30, 1996, for the award of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to June 15, 2000, the Veteran had service-connected PTSD rated as 100 percent disabling, but did not have additional distinct service-connected disabilities independently ratable at 60 percent, and there is no competent and credible evidence prior to that date that the Veteran was permanently housebound by reason of service-connected disabilities.



CONCLUSION OF LAW

The criteria are not met for the assignment of an effective date prior to June 15, 2000, for entitlement to special monthly compensation based on housebound status.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  However, the duty to notify has been met in this case, as where a claim for benefits has been substantiated and an effective date is assigned, the filing of a notice of disagreement with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to this "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for special monthly compensation based on housebound status was substantiated at the time of the June 2010 rating decision and no further notice addressing the downstream effective date requirement is necessary.

As to the duty to assist, VA provided the Veteran with a hearing before a Decision Review Officer in April 2012.  Under 38 C.F.R. § 3.103(c)(2) (2011), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

Here, the issue before the Board is whether the Veteran is entitled to an effective date earlier than June 15, 2000, for the award of special monthly compensation based on housebound status.  At the beginning of the hearing, the Decision Review Officer informed the Veteran that such issue was on appeal.  Much of the Veteran's testimony; however, revolved around an audit that VA had done for him and the fact that he felt he should have been granted an earlier effective date for the award of service connection for PTSD.  In other words, the Veteran did not address the earlier effective date for special monthly compensation.  Additionally, the Decision Review Officer did not ask the Veteran any questions as to this issue; rather, the Veteran spoke throughout the hearing.  

Thus, while the Decision Review Officer identified the issue, she did not suggest that the Veteran submit evidence in connection with the claim for an earlier effective date for the award of special monthly compensation.  The Board finds that the Veteran has not been prejudiced by this error, as the Veteran did not raise any new issue pertaining to his claim at the hearing.  See Bryant, 23 Vet. App. at 496-98.  There is no indication of any other outstanding evidence that may have been overlooked.  See id.  Therefore, there was no need to suggest the submission of evidence missing from the record.  Id.  As such, the Board finds that to the extent there was any deficiency in the April 2012 Decision Review Officer hearing under 38 C.F.R. § 3.103(c)(2), such error was harmless and has not prejudiced the Veteran's claim.  See id.

VA did not obtain any records in connection with this claim, and the Board finds that such action was not needed.  A claim of entitlement to an earlier effective date usually involves addressing the evidence that is already in the claims file and whether the Veteran met the criteria for the benefit prior to the current date assigned.  These are the circumstances in this case.  As noted above, the Veteran has not alleged that there are outstanding records.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  Accordingly, the Board will adjudicate the claim on the merits.

Analysis

The Veteran alleges that he is entitled to an earlier effective date for the award of special monthly compensation based on housebound status prior to June 15, 2000.

An award of based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In the June 2010 rating decision on appeal, the RO granted both a 100 percent evaluation for PTSD and special monthly compensation based on housebound status, both as of March 24, 2010.  The reason it granted the special monthly compensation benefit was because the Veteran was now in receipt of a single 100 percent disability rating for service-connected PTSD, and he had additional disabilities separate and distinct from PTSD that combined to at least 60 percent (here, 70 percent).  This satisfied the first prong of the criteria necessary for entitlement to special monthly compensation based on housebound status.  See 38 C.F.R. § 3.350(i).  As noted above, the RO subsequently granted an earlier effective date of June 15, 2000, for the award of special monthly compensation based on housebound status because an earlier effective date was granted for the 100 percent evaluation for PTSD.  (The 100 percent evaluation for PTSD has been assigned as of October 30, 1996.)  

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for an effective date earlier than June 15, 2000, for the award of special monthly compensation based on housebound status.  As to the first prong, which allowed the benefit to be granted based on the evaluations assigned for the service-connected disabilities, prior to June 15, 2000, the Veteran did not meet the schedular criteria for special monthly compensation based on housebound status.  While he had a 100 percent evaluation for PTSD prior to this date (as of October 30, 1996), the Veteran did not have additional service-connected disabilities that combined to at least 60 percent.  Rather, his additional disabilities of bilateral postoperative inguinal hernias (40 percent); postoperative scar residuals from right inguinal hernia (10 percent); postoperative scar residuals from left inguinal hernia (10 percent); laparoscopic scar about the left mid quadrant of abdomen (0 percent); laparoscopic scar in the right lower quadrant of abdomen (0 percent); and laparoscopic scar about the umbilical (0 percent) combined to a 50 percent evaluation only, see 38 C.F.R. § 4.25 (2011), which does not meet the schedular criteria under the first prong for special monthly compensation based on housebound status, see 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Board notes that the Veteran was awarded service connection for glaucoma effective June 15, 2000, which disability was assigned a 30 percent evaluation.  This award is what brought the Veteran's additional disabilities to the combined rating of 70 percent and allowed special monthly compensation based on housebound status to be awarded.  Thus, the Veteran is not entitled to special monthly compensation based on housebound status based on the schedular criteria requirement prior to June 15, 2000.  Id.

The Board also finds the preponderance of the evidence is against a finding that the Veteran met the second prong of section 3.350(i), which is evidence showing that the Veteran is permanently housebound by reason of service-connected disability or disabilities prior to June 15, 2000.  In reading through the evidence between October 1996 (when the Veteran was awarded a 100 percent evaluation for PTSD) and June 15, 2000, there is no credible allegation from the Veteran or a credible suggestion from other evidence in the claims file that the Veteran was substantially confined to his dwelling and the immediate premises as a direct result of PTSD symptomatology or the inguinal hernia residuals, including the scars.  The Veteran submitted a claim for aid and attendance in April 1999; however, he made no allegation that he was substantially confined to his home.  See id.; see also August 2002 statement from the Veteran (providing that he was entitled to housebound status based on a calculation of his service-connected disabilities under the first prong of section 3.350(i)).  Additionally, no medical professional made a finding that the Veteran was substantially confined to his home during that time period.

Indeed, in July 2001, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  In this document, a medical professional purportedly completes facts, such as the individual's complaints, age, sex, weight, posture and general appearance, restrictions in the upper and lower extremities, and other relevant facts.  The document the Veteran submitted was an original, as it is clear the responses were written in pen; however, the signature from the doctor was a photocopy.  The facts in the document established that the Veteran needed an aid and attendant and that he could not leave his house without a cane and an attendant.  

In a June 2002 remand in connection with a different appeal, the Board requested that a hand writing analysis be conducted regarding this document because the inconsistencies within the document raised its authenticity.  In a May 2003 Forensic Laboratory Report, the Director wrote that the forensic document analyst had determined that the Veteran had completed the portions on the VA Form 21-2680 (based on a comparison with handwritten submissions from the Veteran) that were supposed to be completed by the medical professional.  The analyst was unable to determine if the physician's signature had been forged because there was no other signature with which to compare.  Thereafter, VA lodged a Field Examination so that it could find out if the physician had, in fact, signed the document.  

In a January 2004 Field Examination report, the VA employee wrote the following, in part:

I interviewed Dr. [RS].  I review[ed] the reason for this contact.  He had his nurse review the file.  He stated that he did not give the [V]eteran the exam outline on the form.  He stated that the [V]eteran brought the form already completed to his office.  He thought that they were verifying he was a patient.  Dr. S[] completed the attached VA Form 21-4138.  

In the attached VA Form 21-4138, Statement in Support of Claim, the examiner wrote that no one in his office completed the aid and attendance form from July 2001.  Id.

In addition, from 1996 to June 15, 2000, VA and private treatment records and VA examination reports show the Veteran was mobile attending hospital visits and undergoing physical examinations.  Thus, the evidence of record fails to show a credible allegation from the Veteran or a credible suggestion from other evidence in the claims file that the Veteran was substantially confined to his dwelling and the immediate premises as a direct result of service connected disabilities.  The criteria under the second prong of section 3.350(i) are not met.  

Accordingly, the claim for entitlement to an effective date prior to June 15, 2000, for the grant of special monthly compensation based on housebound status must be denied.  The preponderance of the evidence is unfavorable, and, under these circumstances, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an effective date earlier than June 15, 2000, for the award of special monthly compensation based on housebound status is denied.


REMAND

In a March 2012 rating decision, the RO denied entitlement to an effective date earlier than October 30, 1996, for the award of service connection for PTSD.  In May 2012, the Veteran submitted a timely notice of disagreement as to this issue.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  There is no indication in the record, which includes the Veteran's Virtual VA file, that the RO has issued a statement of the case addressing this issue.  As such, the Board has no discretion and the issue must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (Court held where a notice of disagreement is filed but statement of the case has not been issued, Board must remand the claim so that statement of the case may be issued).  However, this issue will be returned to the Board after issuance of the statement of the case only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board notes that it has recharacterized the issue on the title page as one that has been previously denied.  In a November 2008 decision, the Board denied entitlement to an effective date earlier than October 30, 1996, for the award of service connection for PTSD.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims, and thus the Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  The Veteran cannot attack the Board's final decision at the RO level.  See Brown v. West, 203 F.3d 1378, 1381 (Fed.Cir.2000) ("[I]t is improper for a lower tribunal ... to review the decision of a higher tribunal.").  Additionally, the law prevents a claimant from alleging a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that a claimant cannot file, and VA cannot adjudicate, a freestanding claim for an earlier effective date because to do so would be to compromise the rule of finality).  The issue can only be addressed at the RO level as a previously-denied claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AMC/RO should send the Veteran a statement of the case on the issue of whether new and material evidence has been received to reopen the claim of entitlement to an effective date earlier than October 30, 1996, for the award of service connection for PTSD (the issue should not be phrased as a claim on the merits).  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


